DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-41, and Species (a), claim 18, in the reply filed on 03/17/2021 is acknowledged.
Claims 19 and 42-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/17/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “329” in FIG. 3D has been used to designate both a controller and fused powder.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: FIG. 7A includes reference character “704”, however the Specification does not mention the reference character. FIG. 10 includes reference character “1025a”, however the Specification does not mention the reference character.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: at paragraph [00164] of the Specification recites “generally planar lower face sheet 140b”, however, none of the figures appear to include reference character “140b”.  Additionally, paragraph [00178] refers to 2202A”, “2202B”, “3502A” and “3502B”, however, none of the figures appear to include the reference characters “2202A”, “2202B”, “3502A” or “3502B”.
Further, the drawings are objected to because paragraph [00171] refers to FIG. 25 however there is no FIG. 25 provided in the application. Additionally, FIG. 19 includes reference character “1915” between reference character “1917” and “1904b”, it is unclear what this reference character “1915” is meant to represent, further another reference character also “1915” is used to show a slide-in feature on the panel section 1900a. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 11 and 16 are objected to because of the following informalities:  
In reference to claim 11, it is suggested to amend “a varying” in line 1 to “the varying”, in order to ensure consistency and proper antecedent basis in the claim language. Appropriate correction is required.
In reference to claim 16, after “sheets” and before “and” in line 3, delete “.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitation “configured to provide” is recited in lines 3-4, it is unclear what is meant by “configured” or how the core must be modified to be considered “configured to” provide a varying strength across at least a portion of the AM core. For the purpose of compact prosecution, the examiner interprets “configure to provide a varying strength across at least a portion of the AM core” as the AM core has a varying strength across at least a portion thereof, it is advised to amend “configured to provide” to “provides”.
	Regarding dependent claims 2-18 and 20-41 these claims do not remedy the deficiencies of parent claim 1 as noted above, ad are rejected for the same rationale. 
In reference to claim 5, the limitation “configured to provide” is recited in lines 1-2, it is unclear what is meant by “configured” or how the core must be modified to be considered “configured to” provide a varying strength along a plurality of direction. For the purpose of compact prosecution, the examiner interprets “configured to provide a varying strength along a plurality of directions” as the AM core has a varying strength along a plurality of directions, it is advised to amend “is configured to provide” to “provides”.
	Further, “a varying strength” is recited in line 2, it is unclear if this “a varying strength” is meant to refer back to the “a varying strength” in claim 1 on which claim 5 ultimately depends. For the purpose of examination, “a varying strength” will be interpreted to refer back to the previously recited varying strength of claim 1, however, clarification is requested. It is suggested to amend “a varying strength” in line 2 to “the varying strength” in order to ensure proper antecedent basis in the claim language. 
In reference to claim 10, the limitation “configured to provide” is recited in lines 1-2, it is unclear what is meant by “configured” or how the core must be modified to be considered 
In reference to claim 17, the limitation “configured to” is recited in line 2, it is unclear what is meant by “configured” or how the first adhesive layer must be modified to be considered “configured to adhere”. For the purpose of compact prosecution, the examiner interprets “configured to adhere the first face sheet to a first side of the AM core” as adheres the first face sheet to a first side of the AM core, it is advised to amend “configured to adhere” to “adheres”. 
In reference to claim 23, the limitation “configured to” is recited in line 2, it is unclear what is meant by “configured” or how the AM core must be modified to be considered “configured” to mate with a corresponding connecting feature or fastener. For the purpose of compact prosecution, the examiner interprets “configured to mate” as the connecting feature mates with a corresponding connecting feature or fastener, it is  advised to amend “configured to mater” to “mates”.
In reference to claim 25, the limitation “configured to” is recited in line 1, it is unclear what is meant by “configured” or how the fixturing feature must be modified to be considered “configured” to engage with an external structure. For the purpose of compact prosecution, the 
In reference to claim 26, the limitation “configured to” is recited in line 2, it is unclear what is meant by “configured” or how the receptacle region must be modified to be considered “configured” to engage with an external structure. For the purpose of compact prosecution, the examiner interprets “configured to engage with an external structure” as engaging with an external structure, it is advised to amend “configured to engage” to “engages”. 
In reference to claim 29, the limitation “configured to” is recited in line 2, it is unclear what is meant by “configured” or how the first custom interface feature must be modified to be considered “configured” to interlock with an adjacent panel. For the purpose of compact prosecution, the examiner interprets “configured to interlock with an adjacent panel” as interlocks with an adjacent panel, it is advised to amend “configured to interlock” to “interlocks”.
In reference to claim 30, the limitation “configured to” is recited in line 2, it is unclear what is meant by “configured” or how the at least one connector must be modified to be considered “configured” to connect the panel to one or more adjacent panels. For the purpose of compact prosecution, the examiner interprets “configured to connect” as connects, it is advised to amend “configured to connect” to “connects”.
In reference to claim 32, the limitation “configured to” is recited in line 2, it is unclear what is meant by “configured” or how the receiving connector must be modified to be considered “configured” to engage. For the purpose of compact prosecution, the examiner interprets “configured to engage” as engages, it is advised to amend “configured to engage” to “engages”.
In reference to claim 37, the limitation “configured to” is recited in line 2, it is unclear what is meant by “configured” or how the at least one channel is modified to be considered “configured” to enable resin flow. For the purpose of compact prosecution, the examiner interprets “configured to enable” as enables, it is advised to amend “configured to enable” to “enables”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 13, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Chang et al. (US 9,222,229) (Chang).
In reference to claim 1, Chang teaches an architected acoustic sandwich-structure barrier being a panel composed of core structure between face sheets (col. 3, lns. 7-10) (corresponding to a panel comprising: at least one face sheet; and a core). The panel provides noise control or acoustic blocking in vehicles, such as automobiles and aircraft (col. 3, lns. 55-57) (corresponding for use in a transport structure). The face sheets are attached to the core structure (col. 4, lns. 51-53; claim 27) (corresponding to core affixed to the at last one face sheet). 
corresponding to core configured to provide a varying strength across at least a portion of the AM core). 
Given that the core of Chang is substantially identical to the present claimed core, it is clear that the core of Chang would inherently be capable of supporting expected load conditions determined across all three coordinate axes (x,y,z).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Chang further teaches additive manufacturing methods can be used to create a variety of structures with variable stiffness, such as the core structure (col. 9, lns. 36-40) (corresponding to additively manufactured core). 
In reference to claims 2 and 3, Chang teaches the limitations of claim 1, as discussed above. Chang further teaches the face sheets are formed curved sheets; the face sheets are formed of sheets with varying thickness to tailor local stiffness and mass (col. 10, lns. 59-63) (corresponding to at least one face sheet comprises a non-planar contour; the at least one face sheet comprises a variable thickness).
In reference to claims 4 and 21, Chang teaches the limitations of claim 1, as discussed above. Chang further teaches the core is made of metal, polymer, ceramic, fiber-enhanced composite and paper based materials (col. 11, lns. 9-11) (corresponding to the AM core comprises a homogenous material; the AM core comprises a metal, an alloy, or a plastic material).

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claims 10 and 13, Chang teaches the limitations of claim 1, as discussed above. Chang further teaches the core material/structure is spatially tailored to control its stiffness (col. 11, lns. 1-3); the spatially tailored core is formed of a honeycomb (col. 11, lns. 5-6) (corresponding to the AM core comprises a modified honeycomb structure). The core structure includes a variable stiffness/mass distribution throughout the panel (col. 4, lns. 38-40) (corresponding to the AM core is further configured to provide values for one or more of a varying stiffness across one or more portions of the AM core).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang.
In reference to claims 14-16, Chang teaches the limitations of claim 1, as discussed above. Chang teaches the face sheets are formed of curved sheets (col. 10, lns. 59-60), and further, the face sheets are attached to the core structure (claim 27; FIG. 7D) (corresponding to at least one face sheet has a contoured shapes to form a non-flat panel when joined with the AM core; at least one face sheet comprises first and second face sheets, the AM core is affixed between the first and second face sheets; the first and second face sheets have contoured shapes to from a non-flat panel when joined with the AM core).
	Although Chang does not explicitly teach the face sheets are 3-D printed/formed as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product‑by‑process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‑by‑process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Chang meets the requirements of the claimed product, Chang clearly meets the requirements of the present claim.
In reference to claims 39 and 40, Chang teaches the limitations of claim 1, as discussed above. Chang further teaches the core structure is attached to the face sheets (claim 27), and further, FIGs 1A-C and FIGs 7A-F disclose the panel is an integrated structure comprising the core structure and face sheets (corresponding to the AM core and the at least one face sheet are a single integrated structure, and the AM core is affixed to the at least one face sheet).
not drawn to a method of making. Thus, “[E]ven though product‑by‑process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‑by‑process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Chang meets the requirements of the claimed product, Chang clearly meets the requirements of the present claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17, 20-34, 37 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Metz et al. (US 2011/0223372) (Metz) in view of Beyerle et al. (US 2019/0337220) (Beyerle).
In reference to claims 1-2, 5 and 13, Metz teaches a composite structural panel including a first sheet including a first outer surface and a first inner surface; a second sheet spaced apart from the first sheet and including a second outer surface and a second inner surface; a stiffening core corresponding to a panel comprising; at least one face sheet; and a core). The core is boned to each of the first sheet and second sheet ([0028]) (corresponding to a core affixed to the at least one face sheet).
Metz further teaches the composite structural panel is a non-planar composite structural panel having a first concave sheet including a first concave outer surface and a first convex inner surface; a second concave sheet spaced apart from the first concave sheet and including a second convex outer surface and a second concave inner surface; and a stiffening core element disposed between the first and second sheets ([0014]) (corresponding to the at least one face sheet comprises a non-planar contour).
Metz does not explicitly teach the core is configured to provide a varying strength across at least a portion of the AM core for supporting load conditions determined across all three coordinate axes (x,y,z), as presently claimed. 
Beyerle teaches an article including a core disposed between a top face sheet and a bottom face sheet ([0049]). The article is formed layer by layer in a tool such that the article exhibits desired structural and electrical properties at different locations thereof and may be configured to exhibit different structural and electrical properties in one or more directions ([0048]) (corresponding to an additively manufactured (AM) core).
The core exhibits varying properties in one or more directions, such as along one or more axes of the article (i.e., along one or more of the x-axis, the y-axis, or the z-axis), wherein the varying property is tensile strength ([0026]; [0057]; [0087]) (corresponding to varying strength across at least a portion of the AM core for supporting load conditions determined across all three coordinate axes (x,y,z); the AM core is configured to provide a varying strength along a plurality of directions).
Beyerle further teaches the core exhibits varying properties in one or more directions, and further, the core comprises a plurality of cells (such as cells arranged in a honeycomb structure) ([0057]; [0027]) (corresponding to the AM core comprises a modified honeycomb structure). The presently claimed phrase "modified honeycomb structure" is interpreted as a honeycomb structure having varying properties. 
In light of the motivation of Beyerle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the core structure of Metz, to be the additively manufactured core having varying properties of Beyerle, in order to provide a structural panel exhibiting the desired structural and electrical properties at different locations thereof, and thereby arriving at the presently claimed invention.
Given that the core of Metz in view of Beyerle is substantially identical to the present claimed core in structure, it is clear that the varying property of the core of Metz in view of Beyerle would inherently be capable of supporting load conditions determined across all three coordinate axes (x,y,z).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
The recitation in the claims that the panel is “for use in a transport structure” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Metz in view of Beyerle disclose the panel as presently claimed, it is clear that the panel of Metz in view of Beyerle would be capable of performing the intended use, i.e. for use in a transport structure, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
In reference to claim 3, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. Metz further teaches the sheets of the composite panel have a varying thickness from edge to edge ([0030]) (corresponding to the at least one face sheet comprises a variable thickness).
In reference to claims 4 and 21, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. Metz in view of Beyerle further teaches the core comprises a matrix material, and at least a portion of which matrix material may include one or more additives dispersed therein (Beyerle, [0027]), therefore, when the core comprises only a matrix material it is clear the core comprises a homogenous material (corresponding to the AM core comprises a homogenous material). The matrix material comprises a thermoplastic, a thermopolymer, or another material, while the additives may include particles of one or more of nickel, iron, cobalt, iron, nanostrands of one or more of nickel, iron, cobalt, iron, carbon, silicon, etc. (Beyerle, [0037]; [0039]) (corresponding to the AM core comprises a metal, an alloy, or a plastic material).
In reference to claims 6-9, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. Metz further teaches axial in-plane loads and out-of-plane loads act normal or perpendicular to the outer surfaces and edge of the panel ([0039]) (corresponding to the expected load conditions comprise forces asserted in three dimensions; the expected load conditions comprises forces asserted from a plurality of directions; the expected load conditions comprise forces asserted on either or both of the panel or the AM core; the expected load conditions comprise forces asserted on a plurality of the panel or the AM core).
Alternatively, Metz in view of Beyerle teaches the panel is provided to withstand a load (Metz, [0018]; [0032]; [0034]; [0035]; [0039]). Given that the panel of Metz in view of Beyerle is substantially identical to the presently claimed panel in structure, it is clear that the panel of Metz in view of Beyerle would intrinsically have the expected load conditions comprising forces asserted in three dimensions or in a plurality of direction. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claims 10 and 11, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. 
Metz in view of Beyerle further teaches the core exhibits varying electrical properties and varying structural properties in one or more directions (Beyerle, [0027]). The density, cell density, cell size, shear strength, compressive strength, tensile strength, another property or combinations thereof may be varied along one or more directions of the core ([0087]) (corresponding to the AM core is further configured to provide values for one or more of a varying stiffness, rigidity, flexibility, ductility, density, energy absorption, and crush across one or more portions of the AM core).
Given that the core of Metz in view of Beyerle is substantially identical to the present claimed core in structure, it is clear that the varying property of the core of Metz in view of Beyerle would inherently be capable of supporting expected load conditions.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 12, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. Metz further teaches the panel withstands loads imposed on the panel and type of material used to fabricate the sheets and thickness of the sheets may be varied according to the specific load and design requirements of a particular application ([0032]; [0035]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to derive the expected load conditions from an intended application of the panel, in order to design the panel for meeting the specific load and design requirements of a particular application (corresponding to the expected load conditions are derived from an intended application of the panel).
In reference to claims 14-16, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. Metz teaches the concave, non-planar composite structural panel includes first and second outer skins having convex/concave surfaces ([0068]) (corresponding to the at least one face sheet has a contoured shape to from a non-flat panel when joined to the AM core; the at least one face sheet comprises first and second face sheets when joined to the AM core; the first and second face sheets have contoured shapes to form a non-flat panel when joined with the AM core). The core is sandwiched between the first outer sink and the second outer skin of the composite panel ([0068]; FIG. 7) (corresponding to the AM core is affixed between the first and second face sheets).
Although, Metz in view of Beyerle does not explicitly teach the outer skins are 3-D printed/formed as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product‑by‑process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‑by‑process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Metz in view of Beyerle meets the requirements of the claimed product, Metz in view of Beyerle clearly meets the requirements of the present claim.
In reference to claim 17, Metz in view of Beyerle teaches the limitations of claim 16, as discussed above. Metz further teaches an adhesive is applied to the inner surface of the face sheets to help bond the core to the sheets ([0048]; [0051]; [0062]) (corresponding to a first adhesive layer configured to adhere the first face sheet to a first side of the AM core and a second adhesive layer configured to adhere the second face sheet to a second side of the AM core).
In reference to claim 20, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. Metz further teaches the sheets are made of any suitable material, including graphite or other fiber composites ([0032]) (corresponding to the first and second face sheets comprise a carbon fiber reinforced composite material).
In reference to claim 22, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. Metz in view of Beyerle further teaches the core is additively manufactured and may further include a plurality of channels extending therethrough, the channels may be sized and shaped to receive one or more structures (Beyerle, [0004]; [0077]) (corresponding to the AM core is additively manufactured to include one or more inserts).
In reference to claim 23, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. Metz in view of Beyerle further teaches the core is additively manufactured (Beyerle, [0004]) (corresponding to the AM core is additively manufactured). 
Metz further teaches a composite structural panel system including a first panel and a second panel, the first panel including a pair of spaced apart sheets each having an outer face and at least one first edge longitudinally-extending between the sheets; the first edge includes an elongated recess and an elongated projection extending along the edge ([0011]) (corresponding to at or near a core boundary, a connecting feature). 
	The second panel includes a pair of spaced apart sheets each having an outer face and at least one second edge longitudinally-extending between the sheets ([0011]). The first and second edges abuttingly interconnected such that the projection of the first edge complementary engages corresponding to a connecting feature configured to mate with a corresponding connection feature of fastener coupled to another structure).
In reference to claim 24, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. Metz further teaches a composite structural panel system including a first panel and a second panel, each of the first panel and the second panel include a pair of spaced apart sheets each having an outer face and at least one edge longitudinally-extending between the sheets; the edges includes an elongated recess and an elongated projection extending along the edge; the edges abuttingly interconnect such that the projection of the first edge complementary engages the recess of the second edge and vice-versa to define a joint ([0011]; FIG. 2) (corresponding to further comprising a connection feature of fastener).
Although, Metz in view of Beyerle does not explicitly teach the edge or fastener ci-printed with the AM core as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product‑by‑process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‑by‑process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  

In reference to claims 25-26 and 28, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. Metz further teaches a composite structural panel system including a first panel and a second panel; the first panel including an internal cavity, an insulating material disposed in the cavity, and a first longitudinally-extending edge having a deformable foam portion protruding outwards from the edge and extending longitudinally along the first edge; the second panel including a second longitudinally-extending edge configured to complement the first edge and receive the first edge in an interlocking relationship ([0011]; FIG. 2) (corresponding to further comprising a fixturing feature configured to engage with an external structure, wherein: the at least one face sheet comprises a cut out region; the AM core further comprises a protruding portion extending through the cut out region; and the protruding portion is coupled to the fixturing feature). The first edge includes an elongated recess and an elongated projection extending along the edge; the second edge preferably includes an elongated recess and an elongated projection extending along the second edge ([0011]). The second edge is configured complementary to the first edge; and further the first and second edges abuttingly interconnected such that the projection of the first edge complementary engages the recess of the second edge and vice-versa to define a joint ([0011]) (corresponding to the fixturing feature comprises at least one receptacle region configured to engage with the external structure). 
	Metz further teaches an adhesive is applied to the desired surface of the composite structural panel ([0056]) (corresponding to the fixturing feature is adhered to the protruding portion via an adhesive). Therefore, in light of the disclosure of Metz it would have been 
In reference to claim 27, Metz in view of Beyerle teaches the limitations of claim 25, as discussed above. 
	Metz in view of Beyerle teaches panels are used as floors, ceilings, or other structures and are oriented in any direction including horizontally or angled or sloped (Metz, [0013]). Metz in view of Beyerle further teaches the core is used in aircraft structure, aerospace structures, or military vehicles (Beyerle, [0116]), therefore it is clear the panels are components of transport structures (corresponding to the external structure comprises a part of a transport structure, and the fixturing feature is coupled to the external structure to secure the panel to the transport structure).
In reference to claims 29-32, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. 
Metz further teaches a composite structural panel system including a first panel and a second panel, the first panel including a pair of spaced apart sheets each having an outer face and at least one first edge longitudinally-extending between the sheets; the first edge includes an elongated recess and an elongated projection extending along the edge ([0011]). 
	The second panel includes a pair of spaced apart sheets each having an outer face and at least one second edge longitudinally-extending between the sheets ([0011]). The first and second edges abuttingly interconnected such that the projection of the first edge complementary engages the recess of the second edge and vice-versa to define a joint ([0011]; FIG. 2) (corresponding to the AM core comprises a first custom interface feature configured to interlock with an adjacent panel having a second custom interface feature, the first and second custom features each comprising one of a projection feature and a receiving feature to enable fixturing of the panels for attachment; the AM core comprises a custom interface feature having at least one connector configured to connect the panel to one or more adjacent panels; the at least connector comprises a protruding connector; the at least one connector comprises a receiving connector configured to engage a protruding connector).
In reference to claim 33, Metz in view of Beyerle teaches the limitations of claim 32, as discussed above. Metz further teaches a convex surface arranged on the panel edge so that a pair of opposing convex surfaces become mutually aligned and engaged with each other when the two panels are joined together ([0042]); FIG. 2 discloses the convex portion is on the projection 32 of a first panel edge (corresponding to the protruding connector comprises a tab and the receiving connector comprises a slot).
In reference to claim 34, Metz in view of Beyerle teaches the limitations of claim 29, as discussed above. Metz teaches the projection of the first edge complementary engages the recess of the second edge ([0011]); FIG. 2 and FIG. 3 discloses the projection of the first edge fits into the recess of the second edge (i.e., slides in) (corresponding to the receiving feature comprises a slid-in feature).
In reference to claim 37, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. Metz further teaches the core has open cells ([0012]) (corresponding to the AM core comprises at least one channel). A foam comes up through and completely fills open cells of the core; the foam is a rigid urethane foam formed from a two component reactive resin corresponding to at least one channel configured to enable resin flow).
In reference to claims 39-40, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. Metz in view of Beyerle teaches the core is bonded to the outer sheet layers, forming the composite structural panel (Metz, [0029]; FIG. 2) (corresponding to the AM core and the at least one face sheet are a single integrated structure, and the AM core is affixed to the at least one face sheet).
Although Metz in view of Beyerle does not explicitly teach the core and the outer sheets are co-printed or 3-D printed as a single integrated structure or are affixed during the 3-D printing as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product‑by‑process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‑by‑process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Metz in view of Beyerle meets the requirements of the claimed product, Metz in view of Beyerle clearly meets the requirements of the present claim.
In reference to claim 41, Metz in view of Beyerle teaches the limitations of claim 40, as discussed above. Metz in view of Beyerle teaches the sheets may be made of any suitable material such as a plastic or polymer (Metz, [0032]). Metz in view of Beyerle teaches core comprise a matrix material, the matrix material comprises a thermoplastic, a thermopolymer, or another material (Beyerle, [0027]; [0037]).
Given that Metz in view of Beyerle discloses the material of the sheets and core that overlaps the presently claimed materials, including thermoplastic or thermopolymer materials, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the same material in each of the core and sheets of the panel, which is both disclosed by Metz in view of Beyerle and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Claims 6-9 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Carstensen et al. (US 2018/0169993) (Carstensen).
In reference to claims 6-9 and 12, Chang teaches the limitations of claim 1, as discussed above.
	Chang does not explicitly teach the expected load conditions comprise forces asserted in three dimensions, as presently claimed. 
	Carstensen teaches a honeycomb core positioned between and adhered to a skin at either side of the honeycomb core ([0002]). One or more material properties of the core panel material vary across the core panel or through a core panel thickness ([0022]). Carstensen further teaches the core panel is formed to have engineered non-uniform properties along a panel length, width and or thickness; the characteristics of the core panel are varied throughout the core panel such corresponding to the expected load conditions comprise forces asserted in three dimensions the expected load conditions comprise forces asserted from a plurality of directions; the expected load conditions comprise forces asserted on either or both of the panel or the AM core; the expected load conditions comprise forces asserted on a plurality of locations of the panel or the AM core).
	In light of the motivation of Carstensen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to vary the strength of the core structure of Chang for supporting expected load conditions, wherein the load conditions are based on the stresses encountered or anticipated by the portion of the core panel in each of the length, width and thickness direction of the core, in order to provide a core without overdesign and having portions able to withstand stresses encountered or anticipated when the sound attenuating barrier is in use, and thereby arriving at the presently claimed invention.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Beyerle as applied to claim 1 above, and further in view of Ayithi et al. (US 2017/0182741) (Ayithi).
In reference to claim 18, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. 
	Metz in view of Beyerle does not explicitly teach the core is quasi-isotropic, as presently claimed. 
corresponding to the core is quasi-isotropic). 
	Ayithi further teaches the benefits of these materials is increased strength, reduced weight, reduced electrostatic properties, higher heat resistance, corrosion resistance properties, higher stiffness, higher impact resistance, chemical resistance, and dark color for aesthetic appearance and increased environmental friendly green properties ([0021]). 
	In light of the motivation of Ayithi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the core of Metz in view of Beyerle to include a quasi-isotropic configuration, in order to provide a panel with a material that has increased strength, reduced weight, reduced electrostatic properties, higher heat resistance, corrosion resistance properties, higher stiffness, higher impact resistance, chemical resistance, and dark color for aesthetic appearance and increased environmental friendly green properties, and thereby arriving at the presently claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Ayithi et al. (US 2017/0182741) (Ayithi).
In reference to claim 18, Chang teaches the limitations of claim 1, as discussed above. 
Chang does not explicitly teach the core is quasi-isotropic, as presently claimed. 
Ayithi teaches a structural composite curved panel ([0002]). The panel includes a core sandwiched between a first layer and a second layer ([0015]). Ayithi further teaches the core 
Ayithi further teaches the benefits of these materials is increased strength, reduced weight, reduced electrostatic properties, higher heat resistance, corrosion resistance properties, higher stiffness, higher impact resistance, chemical resistance, and dark color for aesthetic appearance and increased environmental friendly green properties ([0021]). 
In light of the motivation of Ayithi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the core of Chang to include a quasi-isotropic configuration, in order to provide a panel with a material that has increased strength, reduced weight, reduced electrostatic properties, higher heat resistance, corrosion resistance properties, higher stiffness, higher impact resistance, chemical resistance, and dark color for aesthetic appearance and increased environmental friendly green properties, and thereby arriving at the presently claimed invention.

Claims 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Beyerle as applied to claim 1 above, and further in view of Toufine (EP 3034208).
	The Applicants have provided a machine translation of EP 3034208 Abstract with the IDS filed 01/16/2020, while the examiner has provided a machine translation of EP 3034208 Description. The citation of prior art in the rejection, refers to the provided machine translations. 
In reference to claim 29 and 35, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above.
While Metz in view of Beyerle teaches a composite structural panel system including a first panel and a second panel, the first panel including a pair of spaced apart sheets each having 
Toufine teaches a sandwich panel including a core structure between skins ([0001]; FIG. 1). The sandwich panel includes a bore and cutouts made at a location of the structure to receive a mechanical connection to support equipment or to join an adjacent panel ([0036]) (corresponding to the AM core comprises a first custom interface configured to interlock with an adjacent panel having a second custom interface, the first and second custom interface features each comprising one of a projection feature and a receiving feature to enable fixturing of the panels for attachment). An insert is placed in the bore, the insert is provided with a solid shank making it possible to screw in or allow a screw to pass, and it is respectively trapped or reamed, the insert includes lower and upper collar parts which distributes the torsor of the forces on the skins ([0036]) (corresponding to the at least one of the first and second custom interface features comprises a plate, the plate having apertures for receiving a fastener).
In light of the motivation of Toufine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the panel of Metz in view of Beyerle to include the mechanical connection of Toufine, in order to support equipment or to join an adjacent panel thereto making it possible to screw in or allow a screw to pass through the connection as well as distribute forces on the torsor of the skins, and thereby arriving at the presently claimed invention.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Beyerle as applied to claim 1 above, and further in view of Zafar (US 2019/0351642).
In reference to claim 36, Metz in view of Beyerle teaches the limitations of claim 1, as discussed above. 
Metz in view of Beyerle does not explicitly teach the AM core comprises a powder removal feature, as presently claimed. Metz in view of Beyerle discloses 3D printing the core (Beyerle, [0027]; [0030]).
Zafar teaches cellular structures used in structural applications ([0001]). The cellular structure is 3D printed, each unit cell includes one or more cylinder cutouts extending therethrough and also includes a spherical cutout therein that further defines negative space in order to reduce the overall weight and density of the lattice structure ([0043]; [0045]). The combination of spherical and cylindrical cutouts facilitates powder removal upon completion of the print when a powder-based system is used for the 3D printing of the lattice structure ([0045]) (corresponding to the AM core comprises a powder removal feature).
In light of the motivation of Zafar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the core structure of Metz in view of Beyerle to include one or more cylinder cutouts extending therethrough and also includes a spherical cutout therein that further defines negative space in order to reduce the overall weight and density of the core structure, wherein the combination of spherical and cylindrical cutouts facilitates powder removal, and thereby arriving at the presently claimed invention. 


Claims 38 are rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Beyerle as applied to claim 1 above, and further in view of Czinger et al. (US 2017/0050677) (Czinger).

In reference to claim 38, Metz in view of Beyerle teaches the limitations of claim 37, as discussed above. 
	Metz in view of Beyerle does not explicitly teach the AM core further comprises at least one vacuum channel, as presently claimed. Metz in view of Beyerle discloses 3D printing the core (Beyerle, [0027]; [0030]).
	Czinger teaches a panel including an internal structure sandwiched between a pair of thin sheets and connecting panels ([0003]; [0128]; [0174]). The internal structure includes a honeycomb core structure formed using 3-D printing ([0128]). Czinger further teaches 3-D printing permits the inclusion of fine structural features which may be impossible or cost prohibitive using other fabrication methods ([0148]). Nipples are printed onto the joints, wherein the nipples provide vacuum or injection ports for introduction of adhesive in a space between a joint protrusion and a connecting tube ([0148]) (corresponding to at least one vacuum channel).
	In light of the motivation of Czinger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the panel of Metz in view of Beyerle to include nipples printed on the panel, in order to provide vacuum ports for introduction of adhesive in a space between a joint of the panel system, and thereby arriving at the presently claimed invention. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784